Case 1:11-cv-00691-LAK-RWL Document 2091-87 Filed 10/02/18 Page 1 of 15




     EXHIBIT 87
 Case 1:11-cv-00691-LAK-RWL Document 2091-87 Filed 10/02/18 Page 2 of 15




                COURT OF APPEAL FOR ONTARIO

                CITATION: Yaiguaje v. Chevron Corporation, 2017 ONCA 827
                                                       DATE: 20171031
                                    DOCKET: M48342 (C63309 and C63310)

                 Hoy A.C.J.O., Cronk and Hourigan JJ.A.


BETWEEN
     Daniel Carlos Lusitande Yaiguaje, Benancio Fredy Chimbo Grefa,
      Miguel Mario Payaguaje Payaguaje, Teodoro Gonzalo Piaguaje
     Payaguaje, Simon Lusitande Yaiguaje, Armando Wilmer Piaguaje
       Payaguaje, Angel Justino Piaguaje Lucitante, Javier Piaguaje
      Payaguaje, Fermin Piaguaje, Luis Agustin Payaguaje Piaguaje,
      Emilio Martin Lusitande Yaiguaje, Reinaldo Lusitande Yaiguaje,
     Maria Victoria Aguinda Salazar, Carlos Grefa Huatatoca, Catalina
     Antonia Aguinda Salazar, Lidia Alexandria Aguinda Aguinda, Clide
      Ramiro Aguinda Aguinda, Luis Armando Chimbo Yumbo, Beatriz
      Mercedes Grefa Tanguila, Lucio Enrique Grefa Tanguila, Patricio
    Wilson Aguinda Aguinda, Patricio Alberto Chimbo Yumbo, Segundo
    Angel Amanta Milan, Francisco Matias Alvarado Yumbo, Olga Gloria
    Grefa Cerda, Narcisa Aida Tanguila Narvaez, Bertha Antonia Yumbo
    Tanguila, Gloria Lucrecia Tanguila Grefa, Francisco Victor Tanguila
    Grefa, Rosa Teresa Chimbo Tanguila, Maria Clelia Reascos Revelo,
        Heleodoro Pataron Guaraca, Celia Irene Viveros Cusangua,
      Lorenzo Jose Alvarado Yumbo, Francisco Alvarado Yumbo, Jose
      Gabriel Revelo Llore, Luisa Delia Tanguila Narvaez, Jose Miguel
         Ipiales Chicaiza, Hugo Gerardo Camacho Naranjo, Maria
         Magdalena Rodriguez Barcenes, Elias Roberto Piyahuaje
       Payahuaje, Lourdes Beatriz Chimbo Tanguila, Octavio Ismael
      Cordova Huanca, Maria Hortencia Viveros Cusangua, Guillermo
        Vincente Payaguaje Lusitande, Alfredo Donaldo Payaguaje
           Payaguaje and Delfin Leonidas Payaguaje Payaguaje
                                                          Plaintiffs (Appellants)

                                   and

        Chevron Corporation, Chevron Canada Limited and Chevron
                         Canada Finance Limited
                                                   Defendants (Respondents)
  Case 1:11-cv-00691-LAK-RWL Document 2091-87 Filed 10/02/18 Page 3 of 15


                                               Page: 2



Alan Lenczner, Brendan Morrison, Kirk Baert and Celeste Poltak, for the
appellants (see Schedule I)

Peter Grant, for the appellants (see Schedule II)1

Benjamin Zarnett, for the respondent Chevron Canada

Larry Lowenstein, for the respondent Chevron Corporation

Heard: October 11, 2017

On motion to vary the security for costs order of the motion judge, dated
September 21, 2017, with reasons reported at 2017 ONCA741.




                                  REASONS FOR DECISION

Introduction


[1 ] The appellants bring a motion to vary the order of the motion judge requiring

them to post $942,951 as security for costs of the proceeding and the appeals in

Yaiguaje v. Chevron Corporation (C63309 and C63310), both now pending in this

court, prior to the hearing of the appeals.


[2] For the reasons that follow, we grant the motion and vacate the order of the

motion judge.




1 Mr. Grant filed a Notice of Change of Lawyers on October 5, 2017. He purported to represent 10 of the
47 representative plaintiffs and sought to make brief oral submissions to supplement those of Mr.
Lenczner. As an indulgence, the court permitted him to do so, without determining that a sub-group of
representative plaintiffs, all of who advance the same claim, can be represented by different counsel.
   Case 1:11-cv-00691-LAK-RWL Document 2091-87 Filed 10/02/18 Page 4 of 15


                                     Page: 3



Facts


[3] The dispute among the parties has a long and complex history. For present

purposes, the following brief factual summary provides sufficient context.


[4] The appellants are residents of Ecuador who hold a judgment of US$9.5

billion against Chevron Corporation obtained in 2011. The judgment was the result

of a claim for environmental damage that the appellants allege was caused by

Texaco Inc., a company that later merged with Chevron Corporation. The

appellants are representative plaintiffs for approximately 30,000 indigenous

Ecuadorian villagers who have been affected by the environmental pollution.


[5] The appellants first commenced proceedings against Texaco Inc. in 1993 in

New York. That proceeding was eventually dismissed on forum non conveniens

and international comity grounds. The decision was upheld on appeal, in part,

because Texaco Inc. had agreed to submit to the jurisdiction of the Ecuadorian

courts.


[6] The appellants commenced proceedings against Chevron Corporation in

Ecuador in 2003. By then, Texaco Inc. had merged with Chevron Corporation. It

was in that proceeding that the appellants obtained their judgment. Chevron

Corporation has resisted enforcement of the judgment in courts around the world

on the basis of the assertion, among others, that the judgment was obtained by

fraud.
  Case 1:11-cv-00691-LAK-RWL Document 2091-87 Filed 10/02/18 Page 5 of 15


                                     Page: 4



[7] In 2012, the appellants commenced an action in the Ontario Superior Court

of Justice for the recognition and enforcement of the Ecuadorian judgment against

Chevron Corporation and Chevron Canada, a seventh level, indirect subsidiary of

Chevron Corporation.


[8] In the Ontario proceeding, Chevron Corporation and Chevron Canada

challenged the jurisdiction of the Superior Court of Justice to recognize and

enforce the Ecuadorian judgment. Justice David Brown (as he then was)

dismissed that motion and concluded that the Ontario court had jurisdiction to

recognize and enforce the judgment against these defendants. However, Brown J.

also concluded that this was an appropriate case in which to exercise the court's

power to stay the proceedings pursuant to s. 106 of the Courts of Justice Act,

R.S.O. 1990,c.C.43.


[9] This court overruled the imposition of the stay and upheld the decision on

the jurisdictional issue: Yaiguaje v. Chevron Corporation, 2013 ONCA 758. The

Supreme Court of Canada affirmed this court's decision with respect to the Ontario

court's jurisdiction: Chevron Corporation v. Yaiguaje, 2015 SCC 42.


[10] Following the Supreme Court's decision, Chevron Corporation and Chevron

Canada filed defences in the action. The defences raised by Chevron Corporation

include that the Ecuadorian judgment cannot be recognized or enforced in Ontario
   Case 1:11-cv-00691-LAK-RWL Document 2091-87 Filed 10/02/18 Page 6 of 15


                                                  Page: 5



because, as the United States District Court for the Southern District of New York

found in 2014, it was obtained by fraudulent means.2


[11] Chevron Corporation and Chevron Canada then moved for summary

judgment, submitting that the shares and assets of Chevron Canada are not

exigible pursuant to the Execution Act, R.S.O. 1990, c. E.24 and that there is no

basis to pierce the corporate veils between Chevron Canada and its indirect parent

Chevron Corporation so that Chevron Canada's shares and assets become

available to satisfy the Ecuadorian judgment against Chevron Corporation. Justice

Glenn Hainey accepted these submissions, granted summary judgment in favour

of Chevron Corporation and Chevron Canada, and dismissed the plaintiffs' claim

against Chevron Canada: Yaiguaje v. Chevron Corporation, 2015 ONSC 135.


[12] The appellants have appealed the order of Hainey J. to this court, and

Chevron Corporation and Chevron Canada brought a motion for security for costs

of the proceeding and the appeals.


[13] Whether the Ecuadorian judgment can or should be recognized or enforced

in Ontario remains to be determined.




2 As the motion judge noted, the decision f the United States District Court for the Southern District of
New York was upheld by the United States Court of Appeal for the Second Circuit, and the Supreme
Court declined to grant certiorari for a further appeal.
  Case 1:11-cv-00691-LAK-RWL Document 2091-87 Filed 10/02/18 Page 7 of 15


                                      Page: 6



Decision of the Motion Judge


[14] The motion judge granted the motion and ordered security for costs be

posted before the appeals could be heard.


[15] In so ruling, the motion judge found that the appellants had not established

that they were impecunious or that third party litigation funding was unavailable.

Because she found that impecuniosity had not been established, the motion judge

ruled that the appellants had to demonstrate that their claim has a good chance of

success. On a review of the merits of the claim, she found that the appellants had

not met that onus.


[16] The motion judge went on to reject the appellants' other submissions,

including that the order should not be made on the basis that this is an action for

the enforcement of a foreign judgment or because it is essentially a class

proceeding.


Analysis


(i) Standard of Review


[17] Chevron Corporation and Chevron Canada relied on rules 61.06(1 )(b) and

56.01 (1)(a) of the Rules of Civil Procedure, R.R.O 1990, Reg. 194, in support of

their motion for security for costs. In an appeal, rule 61.06(1 )(b) authorizes this

court to make such an order for security for costs of the proceeding and the appeal

"as is just" where an order for costs could be made under r. 56.01.
  Case 1:11-cv-00691-LAK-RWL Document 2091-87 Filed 10/02/18 Page 8 of 15


                                      Page: 7



[18] Rule 61.06 is permissive, not mandatory. In an appeal, there is no

entitlement as of right to an order for security for costs. Even where the

requirements of the rule have been met, a motion judge has discretion to refuse to

make the order: Pickard v. London Police Services Board, 2010 ONCA 643, 268

O.A.C. 153, at para. 17.


[19] In determining whether an order should be made for security for costs, the

"overarching principle to be applied to all the circumstances is the justness of the

order sought": Pickard, at para. 17 and Ravenda Homes Ltd. v. 1372708 Ontario

Inc., 2017 ONCA 556, at para. 4.


[20] The appellants move pursuant to s. 7(5) of Courts of Justice Act to review

and vary the motion judge's order. In fact, although the motion uses the term "vary",


they ask the court to set aside the order. No evidence of change in circumstances

was tendered. The appellants acknowledge that the impugned order was

discretionary. Therefore, the motion judge's decision is afforded deference:

DeMarco v. Nicoletti, 2017 ONCA 417, at para. 3.


[21] The appellants raise numerous grounds in support of their motion. For

present purposes, it is only necessary to consider one: whether the motion judge

erred in principle in determining the justness of the order sought. An error in

principle is one of the bases on which this court may interfere with a discretionary

order: DeMarco, at para.3.
  Case 1:11-cv-00691-LAK-RWL Document 2091-87 Filed 10/02/18 Page 9 of 15


                                       Page: 8



[22] In deciding motions for security for costs judges are obliged to first consider

the specific provisions of the Rules governing those motions and then effectively

to take a step back and consider the justness of the order sought in all the

circumstances of the case, with the interests of justice at the forefront. While the

motion judge concluded that an order for security for costs would be just, with

respect, she failed to undertake the second part of that analysis. The failure to

consider all the circumstances of the case and conduct a holistic analysis of the

critical overarching principle on the motion before her constitutes an error in

principle. It therefore falls to this panel to conduct the necessary analysis of the

justness of the order sought.


(ii) Justness of the Order

[23] The Rules explicitly provide that an order for security for costs should only

be made where the justness of the case demands it. Courts must be vigilant to

ensure an order that is designed to be protective in nature is not used as a litigation

tactic to prevent a case from being heard on its merits, even in circumstances

where the other provisions of rr. 56 or 61 have been met.


[24] Courts in Ontario have attempted to articulate the factors to be considered

in determining the justness of security for costs orders. They have identified such

factors as the merits of the claim, delay in bringing the motion, the impact of

actionable conduct by the defendants on the available assets of the plaintiffs,
  Case 1:11-cv-00691-LAK-RWL Document 2091-87 Filed 10/02/18 Page 10 of 15


                                        Page: 9



access to justice concerns, and the public importance of the litigation. See: Hallum

v. Canadian Memorial Chiropractic College (1989), 70 O.R. (2d) 119 (H.C.);

Morton v. Canada (Attorney General) (2005), 75 O.R. (3d) 63 (S.C.); Cigar500.com

Inc. v. Ashton Distributors Inc. (2009), 99 O.R. (3d) 55 (S.C.); Wang v. Li, 2011

ONSC 4477 (S.C.); and Brown v. Hudson's Bay Co., 2014 ONSC 1065, 318

O.A.C. 12(Div. Ct).


[25] While this case law is of some assistance, each case must be considered

on its own facts. It is neither helpful nor just to compose a static list of factors to be

used in all cases in determining the justness of a security for costs order. There is

no utility in imposing rigid criteria on top of the criteria already provided for in the

Rules. The correct approach is for the court to consider the justness of the order

holistically, examining all the circumstances of the case and guided by the

overriding interests of justice to determine whether it is just that the order be made.


[26] Having undertaken that analysis, we conclude that the unique factual

circumstances of this case compel the conclusion that the interests of justice

require that no order for security for costs be made. To conclude otherwise, in our


view, would result in an unjust order for security for costs. The pertinent

circumstances include the following:


   (a) The appellants are seeking to enforce a judgment in which they have no

   direct economic interest. Funds collected on the judgment will be paid into a
Case 1:11-cv-00691-LAK-RWL Document 2091-87 Filed 10/02/18 Page 11 of 15


                                    Page: 10


trust and net funds are to be used for environmental rehabilitation or health care

purposes. This is public interest litigation.


(b) Although there was no direct evidence of impecuniosity before the motion

judge, it would be highly impractical to obtain this evidence from the

representative plaintiffs, let alone the 30,000 people who would indirectly

benefit from the enforcement of the judgment. There can be no doubt that the

environmental devastation to the appellants' lands has severely hampered their

ability to earn a livelihood. If we accept the findings that underlie the Ecuadorian

judgment - findings that have not yet been undermined in our courts - Texaco

Inc. contributed to the appellants' misfortune.


(c) In contrast to the position of the appellants, Chevron Corporation and

Chevron Canada have annual gross revenues in the billions of dollars. It is

difficult to believe that either of these two corporations, which form part of a

global conglomerate with approximately 1 ,500 subsidiaries, require protection

for cost awards that amount or could amount to a miniscule fraction of their

annual revenues.



(d) While the question whether the Ecuadorian plaintiffs have third party

litigation funding available to them was left unanswered, there should be no

bright line rule that a litigant must establish that such funding is unavailable to

successfully resist a motion in an appeal for security for costs. This is especially
Case 1:11-cv-00691-LAK-RWL Document 2091-87 Filed 10/02/18 Page 12 of 15


                                  Page: 11


so in this case, where counsel for the appellants has advised the court he is

operating under a contingency arrangement and where there is evidence that

Chevron Corporation has sued some of the appellants' former third party

funders, and the funders withdrew their financial support.


(e) It cannot be said, at this stage, that this is a case that is wholly devoid of

merit. The motion judge herself acknowledged, at para. 51 of her reasons, that

it might be possible to establish that Chevron Canada's shares are exigible

under the Execution Act.


(f) There is no doubt that the legal arguments asserted by the appellants are

innovative and untested, especially with regard to piercing the corporate veil.

But this does not foreclose the possibility that one or more of them may

eventually prevail. That is how the common law evolves. Innovative or novel


arguments are made and the law develops, either gradually or in leaps and

bounds. For obvious reasons, substantive changes in the law usually take place

in our intermediate appeal courts and at the Supreme Court. Lower courts are

often bound by precedent that restrains them from changing the common law.

It is hardly just that potential advancements in or restatements of the law be

thwarted for procedural or tactical reasons.


(g) The history of this litigation, which has been ongoing for almost twenty-five

years, makes clear that Chevron Corporation has and, it may be anticipated,
  Case 1:11-cv-00691-LAK-RWL Document 2091-87 Filed 10/02/18 Page 13 of 15


                                       Page: 12


   will employ all available means to resist enforcement of the Ecuadorian

   judgment. This, of course, is within its rights. However, this reality makes it

   difficult to accept that the motion for security for costs was anything more than

   a measure intended to bring an end to the litigation.


Disposition


[27] For all these reasons, the motion is granted and the order of the motion

judge requiring the appellants to post security for costs and pay costs of the motion

for security for costs is set aside.


[28] The appellants are entitled to their costs of the motion for security for costs

and this motion in the agreed all-inclusive sums of $4,000 and $7,500,

respectively, payable by Chevron Corporation and Chevron Canada.




                                                    ^^^ ^ ^c s^

                                                            ^-/ ^^ Cj-4 .




                                                                      ^
  Case 1:11-cv-00691-LAK-RWL Document 2091-87 Filed 10/02/18 Page 14 of 15


                                     Page: 13


                         SCHEDULE I
  LENCZNER SLAGHT ROYCE SMITH GRIFFIN LLP/ KOSKIE MINSKY LLP
                                    37 plaintiffs

Daniel Carlos Lusitande Yaiguaje
Benancio Fredy Chimbo Grefa
Miguel Mario Payaguaje Payaguaje
Teodoro Gonzalo Piaguaje Payaguaje
Simon Lusitande Yaiguaje
Armando Wilmer Piaguaje Payaguaje
Angel Justino Piaguaje Lucitante
Javier Piaguaje Payaguaje
Fermin Piaguaje
Luis Agustin Payaguaje Piaguaje
Emilio Martin Lusitande Yaiguaje
Reinaldo Lusitande Yaiguaje
Maria Victoria Aguinda Salazar
Carlos Grefa Huatatoca
Catalina Antonia Aguinda Salazar
Lidia Alexandria Aguinda Aguinda
Glide Ramiro Aguinda Aguinda
Luis Armando Chimbo Yumbo
Beatriz Mercedes Grefa Tanguila
Lucio Enrique Grefa Tanguila
Patricia Wilson Aguinda Aguinda
Patricia Alberto Chimbo Yumbo
Francisco matias Alvarado Yumbo
Olga Gloria Grefa Cerda
Narcisa Aida Tanguila Narvaez
Bertha Antonia Yumbo Tanguila
Gloria Lucrecia Tanguila Grefa
Celia Irene Viveros Cusangua
Lorenzo Jose Alvarado Yumbo
Francisco Alvarado Yumbo
Luisa Delia Tanguila Narvaez
Elias Roberto Piyahuaje Payahuaje
Lourdes Beatriz Chimbo Tanguila
Octavio Ismael Cordova Huanca
Guillermo Vincente Payaguaje Lusitande
Alfredo Donaldo Payaguaje Payaguaje
Delfin Leonidas Payaguaje Payaguaje
  Case 1:11-cv-00691-LAK-RWL Document 2091-87 Filed 10/02/18 Page 15 of 15


                                    Page: 14


                           SCHEDULE II
              GRANT HUBERMAN BARRISTERS & SOLICITORS
            10 plaintiffs (as per Notice of Change of October 4, 2017)

Segundo Angel Amanta Milan
Heleodoro Pataron Guaraca
Hugo Gerardo Camacho Naranjo
Maria Clelia Reascos Revelo
Maria Magdalena Rodriguez Barcenes
Francisco Victor Tanguila Grefa
Rosa Teressa Chimbo Tanguila
Maria Hortencia Viveros Cusangua
Jose Gabriel Revelo Llore
Jose Miguel Ipiales Chicaiza
